Case 8:19-cv-00710-MSS-TGW Document 317 Filed 08/04/21 Page 1 of 20 PageID 9570




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

   UMG RECORDINGS, INC., et al.,

               Plaintiffs,

   v.                                           Case No. 8:19-cv-710-MSS-TGW

   BRIGHT HOUSE NETWORKS, LLC,

               Defendant.


                 PLAINTIFFS’ PARTIAL OBJECTION TO
               JULY 21, 2021 DISCOVERY ORDER (ECF 311)

        Plaintiffs object to the portion of Magistrate Judge Wilson’s July 21,

  2021 Order concerning RFPs 126 and 64 (“Order,” at ECF 311), which

  permitted Bright House Networks, LLC (“BHN”) to shield from discovery

  BHN’s internal communications about, and notes of calls with subscribers

  discussing, copyright infringement notices. The Order permitted BHN to

  withhold these documents notwithstanding that BHN conceded their

  relevance, and that BHN presented no evidence of burden.

        As the Court is aware, this case turns on what BHN, an internet

  service provider, did (or did not do) in response to the millions of statutory

  infringement notices it received from Plaintiffs and others; what BHN knew

  and did about specific repeat infringers; and whether BHN “adopted and
Case 8:19-cv-00710-MSS-TGW Document 317 Filed 08/04/21 Page 2 of 20 PageID 9571




  reasonably implemented . . . a policy that provides for the termination in

  appropriate circumstances of subscribers . . . who are repeat infringers,” as

  would be required for it to be eligible for the DMCA’s “safe harbor” from

  liability. 17 U.S.C. § 512(i)(1)(A) (emphasis added).

        The requests at issue bear directly on these critical questions. They

  seek BHN’s internal communications about how to respond to infringement

  notices, and contemporaneous notes describing BHN’s telephone calls with

  subscribers who were the subject of multiple infringement notices. Those

  documents would include, for example, internal emails and call notes

  describing a subscriber who was the subject of 1,000 infringement notices, in

  which BHN employees decided “to just ignore this” or “issue a warning; that’s

  enough.” As explained below, multiple courts have relied on precisely these

  kinds of critical, internal documents in rejecting other ISPs’ DMCA safe

  harbor defense on summary judgment.

        And yet, Magistrate Judge Wilson denied Plaintiffs’ motion to compel

  both requests. In doing so, Magistrate Judge Wilson erred in three respects.

  First, he failed to appreciate the critical relevance of the requested

  documents. Second, he credited BHN’s claim of burden without requiring

  BHN to substantiate it in any way. And finally, his purported “remedy” to

  mitigate the prejudice of these errors was no remedy at all. Instead, he

  illogically concluded that Plaintiffs were “protected” because he would not

                                          2
Case 8:19-cv-00710-MSS-TGW Document 317 Filed 08/04/21 Page 3 of 20 PageID 9572




  allow BHN to use any unproduced documents in support of its safe harbor

  affirmative defense. That does not help Plaintiffs at all, because BHN has no

  use for these documents; they can only harm BHN, and Plaintiffs are

  absolutely entitled to discover them to rebut BHN’s defense. Discovery

  cannot function on the basis that a party can withhold “smoking gun”

  documents so long as it does not seek to rely on them; under that principle, a

  party would never produce documents harmful to its case. The Order should

  be reversed.

                               LEGAL STANDARD

        A non-dispositive order by a magistrate judge may be reversed by the

  district court if, as here, the order is clearly erroneous or contrary to law.

  Fed. R. Civ. P. 72(a). A magistrate judge’s order “is contrary to law when it

  fails to apply or misapplies relevant statutes, case law, or rules of procedure.”

  Palma v. Fla. Neurological Ctr., LLC, No. 5:10-CV-117-OC-34-TBS, 2011 WL

  6153423, at *2 (M.D. Fla. Dec. 12, 2011). An order is “clearly erroneous when

  although there is evidence to support it, the reviewing court on the entire

  evidence is left with the definitive and firm conviction that a mistake has

  been committed.” Holton v. City of Thomasville Sch. Dist., 425 F.3d 1325,

  1350-52 (11th Cir. 2005) (citation omitted).




                                           3
Case 8:19-cv-00710-MSS-TGW Document 317 Filed 08/04/21 Page 4 of 20 PageID 9573




                                    ARGUMENT

  I.    The Order on RFP 126 Should be Overturned as Contrary to
        Law and Clearly Erroneous.

        A month after BHN asserted its safe harbor defense, and in order to

  obtain the internal documents needed to rebut that defense, Plaintiffs served

  RFP 126:

        Your internal communications discussing any Infringement Notice, any
        instance of alleged copyright infringement, or any “ticket” generated in
        response to any Infringement Notice, including internal communications
        concerning the actual or potential termination of any Subscriber’s account
        with BHN.

  ECF 287-3 at 5. Before asserting the safe harbor defense, BHN previously

  agreed to produce documents in response to a similar request1 focused only

  on the subscribers identified in Plaintiffs’ infringement notices (“Plaintiff-

  Accused Subscribers”). For RFP 126, BHN conceded the relevance of

  documents concerning infringing subscribers beyond the Plaintiff-Accused

  Subscribers by agreeing to produce some such documents, but it asserted a

  critical, self-serving limitation that it had not imposed for RFP 34: BHN

  would produce communications with this broader universe of subscribers only

  if they discussed whether to terminate or suspend the subscriber—leaving

  out, for example, communications acknowledging a particular subscriber was


  1Plaintiffs’ RFP 34 sought “Your internal communications discussing any
  Infringement Notice, any instance of alleged copyright infringement, or any “ticket”
  generated in response to any Infringement Notice, including internal
  communications concerning the actual or potential termination of any [Plaintiff-
  Accused] Subscriber’s account with BHN.” See ECF 287-2 at RFP 34.

                                           4
Case 8:19-cv-00710-MSS-TGW Document 317 Filed 08/04/21 Page 5 of 20 PageID 9574




  a repeat infringer but not even considering whether to suspend or terminate

  that subscriber. See ECF 287 (“Mot.”) at 11-12; ECF 295 (“Opp.”) at 6. Such

  documents are plainly relevant and critical to showing the countless

  instances in which BHN did not discuss suspension or termination but

  absolutely should have.

        As detailed below, in denying RFP 126, Magistrate Judge Wilson failed

  to recognize that the internal emails sought by the request are highly

  relevant—both to Plaintiffs’ ability to rebut BHN’s safe harbor defense, and

  to their ability to demonstrate BHN’s knowledge of repeat infringement and

  willfulness in ignoring it. Magistrate Judge Wilson then compounded this

  error by denying the request based on overbreadth and burden grounds with

  no record evidence of either.

        A.    Magistrate Judge Wilson failed to recognize the highly
              probative nature of the internal communications that
              BHN is withholding.

        Internal communications in which BHN acknowledged the

  infringement on its network but failed to even consider suspension or

  termination are of paramount importance in this case. They bear on BHN’s

  eligibility for safe harbor, and its willfulness and knowledge of repeat

  infringement on its network. Magistrate Judge Wilson failed to appreciate

  these legal principles when he denied Plaintiffs this much-needed discovery.



                                         5
Case 8:19-cv-00710-MSS-TGW Document 317 Filed 08/04/21 Page 6 of 20 PageID 9575




        First, BHN’s safe harbor defense puts squarely at issue its treatment of

  and communications regarding all repeat infringers—not just the Plaintiff-

  Accused Subscribers. The Court has already recognized this principle, see

  ECF 197; ECF 157, and even BHN agreed to produce some communications

  about other subscribers—just not the damning ones in which it should have

  (but failed to) consider suspension or termination.

        Second, it is not enough for BHN merely to have a repeat-infringer

  policy. To qualify for safe harbor, BHN must have “reasonably implemented”

  a policy that provides for actual termination in “appropriate circumstances.”

  17 U.S.C. § 512(i)(1)(A). At minimum, “appropriate circumstances” requiring

  termination arise when BHN knows of blatant, repeat infringers. BMG Rts.

  Mgmt. (US) LLC v. Cox Commc'ns, Inc., 149 F. Supp. 3d 634, 654-55 (E.D.

  Va. 2015). Failure to terminate despite such knowledge can be dispositive on

  summary judgment. Id. at 655-662; UMG Recordings, Inc. v. Grande

  Commc’ns Networks, 384 F. Supp. 3d 743, 754-58 (W.D. Tex. 2019). And that

  failure may be demonstrated by internal documents revealing BHN’s

  knowledge “that at least some [] account holders were intentionally and

  repeatedly infringing.” BMG, 149 F. Supp. 3d at 662; see also Grande, 384 F.

  Supp. 3d at 757-58 (relying on “internal emails demonstrat[ing] that [the

  ISP] viewed notices as evidence that a customer had infringed a copyright”).



                                         6
Case 8:19-cv-00710-MSS-TGW Document 317 Filed 08/04/21 Page 7 of 20 PageID 9576




        Though BHN received close to 6 million infringement notices during

  the March 2012 through May 2016 Discovery Period, it terminated just one

  subscriber during the vast majority of that timeframe (and only a handful

  more in the last few months of the period after it purportedly changed its

  practices).2 Compare Sahni Decl. Ex. B at 7-13 with id. at 18-20. Despite

  terminating almost no one, BHN asserts in this litigation that it is

  nonetheless entitled to the DMCA safe harbor. BHN thus claims that it

  “reasonably implemented” a policy to terminate repeat infringers, based on

  the theory that none of the millions of infringement notices that it received

  from Plaintiffs and other rights-holders apprised it of repeat infringement on

  its network.

        Critically, BHN will not be entitled to safe harbor if its

  contemporaneous documents—those it is refusing to produce in response to

  RFP 126—demonstrate otherwise: i.e., that BHN treated the infringement

  notices it received as affirmative evidence of infringement, or that it

  otherwise did know that account holders were repeatedly infringing. See,

  e.g., BMG, 149 F. Supp. 3d at 662; Grande, 384 F. Supp. 3d at 757-58.

        Courts routinely rely on precisely such documents in granting

  summary judgment against ISPs on safe harbor, including those that do not


                    Redacted per L.R. 1.11(d)
  2BHN terminated             subscribers’ accounts for non-payment from March
  2013 through May 2016 (“Claim Period”). Id. Ex. C at 21-23.

                                                7
Case 8:19-cv-00710-MSS-TGW Document 317 Filed 08/04/21 Page 8 of 20 PageID 9577




  specifically reference suspension or termination. In BMG v. Cox, for instance,

  the court concluded its safe harbor discussion by noting that:

        critically, the emails in the record reveal that Cox had knowledge that at
        least some of its account holders were intentionally and repeatedly
        infringing. See, e.g., Theodore Decl. Ex. 47 (“This customer is well aware of
        his actions and is upset that ‘after years of doing this’ he is now getting
        caught. Customer was advised to shop sharing, check his wireless and
        remove his PTP programs.” (emphases added)); id. Ex. 49 (“This Customer
        knows ‘it’s his fault’ ....” (emphasis added)).

  BMG, 149 F. Supp. 3d at 662. Later in the case, when ruling on post-trial

  and attorneys-fees motions, the BMG court summed up Cox’s ineligibility for

  the safe-harbor by referring to a single email: one in which the head of Cox’s

  Abuse Group exclaimed “F the dmca!!!” BMG Rts. Mgmt. (US) LLC v. Cox

  Commc'ns, Inc., 199 F. Supp. 3d 958, 967 (E.D. Va. 2016); BMG Rts. Mgmt.

  (US) LLC v. Cox Commc'ns, Inc., 234 F. Supp. 3d 760, 768 (E.D. Va. 2017).

  None of the emails the BMG court quoted discussed termination or

  suspension. It was enough that “Cox was able to tell from these account

  holders’ statements and conduct that infringement was occurring. Yet, Cox

  continued to provide service.” BMG, 149 F. Supp. 3d at 662.

        Similarly, in UMG v. Grande, the court relied, in part, on emails such

  as one from “a senior Grande official stat[ing] that ‘we have some customers

  who are up to their 54th notice . . . [yet] there is no ‘three strikes’ law or

  anything that we follow like some ISPs.” Grande, 384 F. Supp. 3d at 757-58.

  Also probative were “[o]ther internal emails [that] also demonstrate[d] that

                                            8
Case 8:19-cv-00710-MSS-TGW Document 317 Filed 08/04/21 Page 9 of 20 PageID 9578




  Grande viewed notices as evidence that a customer had infringed a

  copyright.” Id.

           In all of these examples, the quoted internal communications were key

  to denying safe harbor protection because they demonstrated that the ISP

  knew a subscriber was repeatedly infringing—in other words, that

  “appropriate circumstances” to terminate existed. And yet none of these

  examples would be produced under BHN’s limitation because they do not

  discuss “whether or not to quarantine, suspend, or terminate an account

  receiving notices of alleged infringement.”3 Opp. at 6.

           Third, the requested documents are also relevant to Plaintiffs’

  affirmative claims. To prevail on its contributory infringement claim, for

  example, Plaintiffs must establish that BHN knew about the repeat

  infringement on BHN’s network, and that BHN materially contributed to it

  by continuing to provide its network for its subscribers to repeatedly

  infringe. And if Plaintiffs prove that BHN’s conduct was willful, they may be

  entitled to increased statutory damages. As with any other case, these state-

  of-mind facts—knowledge and willfulness—are best established with

  contemporaneous documents like those sought by RFP 126. But again,


                                                                              Redacted per L.R. 1.11(d)
  3   “Quarantin[ing]” a subscriber, as Plaintiffs understand it, refers to

                                                                                    See Sahni
  Decl. Ex. D.

                                               9
Case 8:19-cv-00710-MSS-TGW Document 317 Filed 08/04/21 Page 10 of 20 PageID 9579




  BHN’s self-imposed limitation would shield from Plaintiffs the most

  probative documents on these key issues, which Magistrate Judge Wilson

  failed to adequately consider when he endorsed that approach.

        B.    Magistrate Judge Wilson relied on an unsubstantiated and
              insufficient burden and overbreadth claim.

        The discussion at the hearing focused almost entirely on BHN’s claim

  that responding to RFP 126 would be unduly burdensome. Sahni Decl. Ex. A

  (“Tr.”) at 20:13-55:13. Following that lengthy discussion, Magistrate Judge

  Wilson concluded, “I’m going to deny 126 on the ground that it’s overly broad.

  And as I understand it, the documents that responded to your [termination,

  suspension, or quarantine search] terms have already been produced.” Id. at

  55:14-17. That burden and overbreadth ruling was erroneous for four

  reasons.

        First, this district requires actual evidence of undue burden or

  overbreadth to oppose a motion to compel relevant documents:

        [w]hen the discovery requests seek relevant information, the responding
        party has the burden of showing that the discovery is improper,
        unreasonable, or burdensome. The responding party must show specifically
        how the requested discovery is burdensome, overbroad, or oppressive by
        submitting detailed affidavits or other evidence establishing the undue
        burden.

  Jones v. Gov't Emps. Ins. Co., 2019 WL 2613284, at *3 (M.D. Fla. Apr. 22,

  2019) (emphasis added and cleaned up). That never happened here. BHN

  included no burden declaration with its Opposition. Insofar as burden was


                                         10
Case 8:19-cv-00710-MSS-TGW Document 317 Filed 08/04/21 Page 11 of 20 PageID 9580




  concerned, the Opposition stated only that “BHN should not be required to

  engage in further burdensome review and redaction.” ECF 295 at 6.

        Not surprisingly, Magistrate Judge Wilson therefore acknowledged

  during the hearing that he had no basis to determine whether complying

  with the full scope of RFP 126 would be unduly burdensome: “What

  impresses me is the indication that what you have asked for in 126 is

  burdensome. Maybe it is, maybe it isn’t. At this point, I can’t tell.” Tr. at

  34:14-17 (emphasis added). From that point forward, the only specific

  assertions that BHN’s counsel made concerning burden were:

     1. That BHN had already reviewed the relevant universe of documents for
        RFP 126, having deployed agreed-upon search terms broad enough to
        encompass documents responsive to the RFP. See Tr. at 42:16-43:13.

     2. That the search terms hit upon either “30,000” or “tens of thousands” of
        documents. Tr. at 47:8-11, 50:16-19.

     3. That the “delta here” is thus whether BHN should be required to re-
        review that corpus of documents for those discussing other
        rightsholders’ infringement notices that failed to mention termination
        or suspension. Id. at 44:18-22.

  Again, none of that attorney argument was supported by any declaration or

  other evidence, and thus could not properly be considered. See, e.g., Jones,

  2019 WL 2612284, at *3.

        Second, even if it were permissible to accept an unsupported burden

  conclusion, the sole burden BHN identified—that it would have to re-review

  documents it already reviewed—is not a cognizable burden. The relevant

                                         11
Case 8:19-cv-00710-MSS-TGW Document 317 Filed 08/04/21 Page 12 of 20 PageID 9581




  inquiry the Court should have considered is whether Plaintiffs’ request is

  itself burdensome—not whether it would be burdensome for BHN to comply

  with that request in full after doing it incorrectly the first time. See In re

  Sulfuric Acid Antitrust Litig., 231 F.R.D. 351, 360-62 (N.D. Ill. 2005)

  (overruling defendant’s claim of undue burden based on re-review of 350

  boxes of documents—millions of pages—that could have been avoided had

  relevant documents been produced in first instance).

        We know that RFP 126 is not burdensome because BHN voluntarily

  undertook the burden of reviewing the relevant universe of documents, and

  then assumed the extra work of excluding those sought by the full scope of

  RFP 126, knowing full well Plaintiffs sought them. By reviewing but

  excluding relevant documents during its initial review, BHN “chose to

  produce documents in a fashion that either ignored the unresolved

  controversy or unreasonably assumed that the plaintiffs had agreed to make

  no further demands, [and thus] they did so at their peril.” In re Sulfuric

  Acid, 231 F.R.D. at 362.

        The complained-of re-review is thus nothing more than a byproduct of

  BHN’s improper decision to withhold these highly relevant documents when

  they were initially reviewed, and BHN should not be permitted to rely on a

  purported burden of its own creation. Id. (noting the defendants were “the

  cause of whatever increased burdens may be incurred in producing” the

                                          12
Case 8:19-cv-00710-MSS-TGW Document 317 Filed 08/04/21 Page 13 of 20 PageID 9582




  requested documents and that “[i]n any event, having reviewed the universe

  of documents once, a second review would be far less burdensome”).

        Third, even if the burden BHN had articulated was a cognizable one,

  Magistrate Judge Wilson further erred by never performing the

  proportionality analysis required by Rule 26(b)(1)—namely, whether the cost

  of re-reviewing approximately 30,000 documents could be considered unduly

  burdensome when (1) the documents are potentially dispositive to a defense

  through which BHN seeks to avoid liability and substantial money damages

  completely; and (2) re-reviewing 30,000 documents would be an

  unremarkable expenditure in the context of this case and these parties.

        Fourth, to the extent that, by “overly broad,” Magistrate Judge Wilson

  meant that Plaintiffs do not need further internal communications beyond

  what BHN has produced, that too would be legal error. Again, from March

  2012 to December 2015, BHN terminated a total of one subscriber for

  copyright infringement. Sahni Decl. Ex. B at 18-20. Any documents from

  that period in which BHN acknowledges the infringements described in the

  copyright notices would be potentially fatal to BHN’s safe harbor defense.

  See BMG, 149 F. Supp. 3d at 662; see also Grande, 384 F. Supp. 3d at 757-58.

  And all such documents are independently probative—especially colorful

  documents expressing disregard for the law, of the type that the BMG and

  Grande courts cited in making their safe-harbor rulings on summary

                                        13
Case 8:19-cv-00710-MSS-TGW Document 317 Filed 08/04/21 Page 14 of 20 PageID 9583




  judgment. Id. Plaintiffs are entitled to adduce as much evidence of BHN’s

  knowledge of specific repeat infringers as BHN possesses.

  II.   The Order on RFP 64 Should be Overturned as Contrary to Law
        and Clearly Erroneous.

        Magistrate Judge Wilson committed the same legal errors for RFP 64

  as he did for RFP 126. RFP 64 seeks notes of calls between infringing

  subscribers and BHN’s employees:

        Documents sufficient to reflect the content of any calls between your
        employees, customer service representatives, or members of your internet
        security or customer safety team, on one hand, and Subscribers or Users
        identified in Infringement Notices or otherwise identified in connection with
        actual or alleged copyright infringement, on the other.

  ECF 287-2 at 12. BHN previously agreed to produce such call notes related

  to Plaintiff-Accused Subscribers. Mot. at 17-18. When BHN asserted its

  safe-harbor defense, Plaintiffs requested that BHN provide responsive notes

  for all repeat infringers who were the subject of at least three infringement

  notices in the Claim Period—not just Plaintiff-Accused Subscribers. Here,

  too, BHN insisted on another hide-the-ball limitation: it refuses to produce

  the expanded data from the main database in which it is housed—ECAT, the

  database described in BHN’s own pleadings as its tool for tracking

  infringement notices, ECF 164 at 51-52—instead confining BHN’s production

  to two more limited databases, Opp. at 9-10. Again, Magistrate Judge Wilson

  erred by (1) failing to appreciate the relevance of the call notes in question,

  and (2) crediting BHN’s unsubstantiated burden and overbreadth claims.
                                          14
Case 8:19-cv-00710-MSS-TGW Document 317 Filed 08/04/21 Page 15 of 20 PageID 9584




        A.    Magistrate Judge Wilson failed to recognize the highly
              probative nature of the subscriber call notes that BHN is
              withholding.

        There may be no better source of “actual knowledge of particular

  account holders who blatantly or repeatedly infringed,” BMG, 149 F. Supp. At

  661, than notes of calls with subscribers who were the subject of multiple

  notices. These would include, for example, notes reflecting that a subscriber

  admitted to the infringements detailed in multiple notices and expressed no

  intent to stop the infringing activity. As with the internal communications

  described above, such notes would bear directly on whether BHN reasonably

  implemented a repeat infringer policy that provided for termination in

  appropriate circumstances, and on whether it had knowledge of repeat

  infringement on its network and willfully failed to do anything about it. See

  § I.A, supra.

        By agreeing to produce documents from two of three relevant

  databases, BHN concedes that notes of calls between its employees and

  subscribers who had been the subject of three or more infringement notices

  are relevant and discoverable. It simply refuses to produce such notes from a

  third database—the most important one—without articulating any basis for

  this distinction. That is improper, and Magistrate Judge Wilson erred in

  endorsing this Swiss cheese approach.



                                        15
Case 8:19-cv-00710-MSS-TGW Document 317 Filed 08/04/21 Page 16 of 20 PageID 9585




        B.     The Order was based on an unsubstantiated and insufficient
               burden claim.

        In denying Plaintiffs’ motion as to RFP 64, Magistrate Judge Wilson

  repeated the same errors with respect to BHN’s nonexistent burden evidence:

        PLAINTIFFS’ COUNSEL: Well, actually, if the issue is burden, the onus is
        on them to put forward the burden and they haven't. If they're arguing
        burden, they should be coming forward with an affidavit and declaration.

        THE COURT: No, the burden is somebody tell me why you need this stuff,
        because you already have a substantial amount of that information.

  Tr. at 81:7-13. BHN not only submitted no declaration in support of its

  burden claim, but could not even state the volume of call notes contained in

  the database it claimed was too burdensome to search:

        THE COURT: Okay. In terms of volume in the three systems, which is -- has
        the biggest volume?
        …
        BHN’S COUNSEL: I don't know, but I do know that we've produced
        thousands of call notes for non-plaintiff notices from the system we did pull
        from.

  Id. at 80:7-18.

           In fact, the sum total of BHN’s burden showing was the statement

  that granting Plaintiffs’ request “would require BHN to review and redact

  thousands of additional notes.” Opp. at 9-10. Like the re-review for RFP 126,

  that vague statement fails a proportionality test for this case. See p.13,

  supra.

        Moreover, counsel’s regrettable forgetfulness at the hearing resulted in

  Magistrate Judge Wilson not having before him the information called for by


                                          16
Case 8:19-cv-00710-MSS-TGW Document 317 Filed 08/04/21 Page 17 of 20 PageID 9586




  his question. In fact, there is no dispute that ECAT (and not the other two

  databases that BHN agreed to search in part) is the main source of such call

  notes; BHN’s own pleadings describe ECAT as BHN’s tool for tracking

  infringement notices. ECF 164 at 51-52. BHN cannot simply ignore its

  primary source of core documents, all of which are independently probative,

  simply because it produced similar documents from two databases it

  preferred.

  III.   The Order’s purported remedy of precluding BHN from using
         the same discovery is no remedy at all.

         Magistrate Judge Wilson committed yet another error in concluding,

  without basis, that Plaintiffs would not be prejudiced by failing to receive the

  discovery sought by RFPs 126 and 64, as long as BHN was likewise precluded

  from affirmatively relying on that discovery for its safe harbor defense. Tr. at

  18:2-4, 75:9-11; see also ECF 310 at 2. This purported “remedy” is anything

  but.

         At the hearing, Magistrate Judge Wilson remarked, “Under safe

  harbor, if [BHN is] just barred from bringing in on that issue anything [it]

  didn’t produce, I don’t see how [Plaintiffs] would be prejudiced.” Tr. at 18:2-4;

  see also id. at 75:9-11 (“[A]s far as I’m concerned, I’ve sort of protected you on

  the safe harbor stuff. If they don’t give you stuff, they can’t use it.”).




                                          17
Case 8:19-cv-00710-MSS-TGW Document 317 Filed 08/04/21 Page 18 of 20 PageID 9587




        In failing to “see how [Plaintiffs] would be prejudiced” by the Order and

  suggesting Plaintiffs would be “protected” if BHN was barred from using the

  requested discovery, Magistrate Judge Wilson displayed a fundamental

  misunderstanding of what Plaintiffs need to rebut BHN’s safe-harbor claim,

  why Plaintiffs need the withheld documents, and why BHN is withholding

  them. BHN has no use for these documents, which can only undercut its

  affirmative defense. See § I.A, supra. Indeed, BHN’s qualification for the

  safe harbor depends on Plaintiffs not showing that BHN knew about

  infringers that it should have terminated. Plaintiffs, by contrast, need BHN’s

  internal e-mails and call logs with repeat infringers to demonstrate that

  knowledge. It is no solution to state that BHN cannot use those e-mails and

  call logs either; it would never do so in any case.

        Thus, Magistrate Judge Wilson’s purported “fix” to mitigate the

  prejudice of denying the requested discovery is not really a fix at all. This

  error is yet another reason why his ruling should be overturned.

                                  CONCLUSION

        For these reasons, the Court should overturn Magistrate Judge Wilsons’s

  July 21, 2021 Order pertaining to RFPs 126 and 64.



    Dated: August 4, 2021                   /s/ Neema T. Sahni



                                          18
Case 8:19-cv-00710-MSS-TGW Document 317 Filed 08/04/21 Page 19 of 20 PageID 9588




    Matthew J. Oppenheim (pro hac       Jonathan M. Sperling (pro hac vice)
    vice)                               Joshua B. Picker (pro hac vice)
    Scott A. Zebrak (pro hac vice)      Phil Hill (pro hac vice)
    Jeffrey M. Gould (pro hac vice)     COVINGTON & BURLING LLP
    OPPENHEIM + ZEBRAK, LLP             The New York Times Building
    4530 Wisconsin Ave. NW, 5th Floor   620 Eighth Avenue
    Washington, DC 20016                New York, NY 10018-1405
    Telephone: (202) 621-9027           Telephone: (212) 841-1000
    matt@oandzlaw.com                   jsperling@cov.com
    scott@oandzlaw.com                  jpicker@cov.com
    jeff@oandzlaw.com                   pahill@cov.com

    David C. Banker, Esquire            Mitchell A. Kamin (pro hac vice)
    Florida Bar No. 0352977             Neema T. Sahni (pro hac vice)
    Bryan D. Hull, Esquire              Hardy Ehlers (pro hac vice)
    Florida Bar No. 020969              COVINGTON & BURLING LLP
    BUSH ROSS, P.A.                     1999 Avenue of the Stars, Suite
    1801 North Highland Avenue          3500
    P.O. Box 3913                       Los Angeles, CA 90067-4643
    Tampa, FL 33601-3913                Telephone: (424) 332-4800
    Telephone: (813) 224-9255           mkamin@cov.com
    dbanker@bushross.com                nsahni@cov.com
    bhull@bushross.com
                                        Stacey Grigsby (pro hac vice)
                                        COVINGTON & BURLING LLP
                                        850 Tenth Street, NW
                                        Washington, DC 20001-4956
                                        Telephone: (202) 662-6000
                                        sgrigsby@cov.com

                                        Attorneys for Plaintiffs




                                      19
Case 8:19-cv-00710-MSS-TGW Document 317 Filed 08/04/21 Page 20 of 20 PageID 9589




                          CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on August 4, 2021, I caused the foregoing

  document and all supporting materials thereto to be filed electronically with

  the Clerk of the Court using the CM/ECF system, which will send a notice of

  electronic filing to all counsel of record registered with CM/ECF.


  Dated: August 4, 2021


                                             /s/ Neema T. Sahni




                                        20
